DETAILED ACTION
 This office Action is in response to the correspondence on 12/27/2021. The substance of applicants’ remarks, filed 12/27/2021 has been carefully considered. Claims 1-20 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claims 1 and 10 are allowable among other elements and details, but for at least the reason, “a fail safe control on a gate driving circuit powered at least by the first power source, from among the upper-arm gate driving circuit and the lower-arm gate driving circuit; and a second fail safe circuit that performs, by use of a detection signal from the second rotation detection unit, a fail safe control on a gate driving circuit powered at least by the second power source, from among the upper-arm gate driving circuit and the lower-arm gate driving circuit, wherein the second fail safe circuit is connected to the second rotation detection unit and at least one of the upper-arm gate driving circuit and the lower-arm gate driving circuit”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846